DETAILED ACTION
This is the first action on the merits for application 17335028 filed on 05/31/2021.  Claims 1-12 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record alone or in combination neither discloses nor renders obvious a speed changer structure; specifically, “wherein a primary sun gear is 5mounted by means of a one-way bearing to the fixed shaft, and the output frame is rotatably mounted to an end of the fixed shaft, the output frame comprising at least two bars that are parallel to the fixed shaft and jointly define a circle having a diameter that is smaller than an inside diameter of the toothed ring, each of the bars 10of the output frame being provided with a primary planetary gear rotatably mounted thereto and in mesh engagement with an inner circumference of the toothed ring, the toothed ring having an outer circumference in mesh engagement with a driving wheel” and in combination with the remaining structure of claim 1 .
“wherein a primary sun gear is mounted by means of a one-way bearing to the fixed shaft, and the output frame is rotatably mounted to an end of the fixed shaft, the 5output frame comprising at least two bars that are parallel to the fixed shaft and jointly define a circle having a diameter that is smaller than an inside diameter of the toothed ring, each of the bars of the output frame being provided with a primary planetary gear rotatably mounted thereto and in mesh engagement with an inner 10circumference of the toothed ring, the toothed ring having an outer circumference in mesh engagement with a driving wheel” and in combination with the remaining structure of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Thomas (US 20170009874) discloses planetary gearset having ring gear 62, sun gear 54 connects to shaft 58, shoes brake 10. However, Thomas does not disclose one-way bearing and arresting assembly as claimed.   Examiner interprets arresting assembly under 112(f) since there is no structure claimed to arresting assembly, from applicant’s specification, arresting assembly is assembly having a disc fixed to the end of tubular 12 
Hiraiwa (US 4653347) discloses planetary gearsets having oneway clutches connect to sun gear.
Mueller (US 20170203646) discloses planetary gearsets having clutch connects to sun gear. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659